DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to an ink, classified in C09D11/322.
II. Claims 9-12, drawn to a printed textile, classified in D06P5/30.
The inventions are independent or distinct, each from the other because:
Groups I and II are related as mutually exclusive species in an intermediate-final product relationship. Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)). In the instant case, the intermediate product is deemed to be useful as an ink for use in a pen, or as an ink for use in a stamp, and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There would be a serious burden on the examiner to search all inventions because the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Michael J. Nickerson on 9/26/2022, a provisional election was made with traverse to prosecute the invention of Group I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 9-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
The disclosure is objected to because of the following informalities:
• Throughout the specification, the unit of “mPa” is used to reference the film tensile strength of the polymeric resin. However, in Table 2 on pg. 27, the tensile strength is given the unit of “MPa,” causing a discrepancy. To correct, the Examiner suggests changing all the units of “mPa” in para. 0044, 0071, 0076, 0135, 0140, 0150, 0160, and 0162 of the specification to the appropriate unit of “MPa.”
Appropriate correction is required.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
• In claim 1, the unit of “mPa” should be changed to “MPa”; see Specification objection above 
for the reasoning behind this change.
• In claim 1, the word “pigment” appears to be missing the word “a” beforehand. To correct, the
examiner suggests adding the word “a” before the word “pigment” to say: “a pigment.”
• In claim 1, the acid number value is missing a unit. Based on para. 0044 of the specification, 
the acid number unit value should be “mg KOH/g.” To correct, the examiner suggests adding this unit following the claimed acid number range to say: “acid number value of 5 to 40 mg KOH/g”.
	• In claim 4, the phrase “parts by weight of said crosslinking agent is 1 to 5 parts of the ink” appears twice, once at the beginning of the claim and once at the end of the claim. To avoid redundancy, the examiner suggests deleting one of the repeated phrases.
	• In claim 4, the phrase “parts by weight of said rein said water dispersible anionic polymeric resin” is confusing and disjointed. To correct, the examiner suggests deleting the words “said rein” to say: “parts by weight of .
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (JP2009215506A) with reference to the included machine translation (hereinafter referred to as “Ogawa”) with evidence from Litman et al. (US9,868,869) as to the rejection of claim 7 only.
Regarding claim 1, Ogawa teaches an ink for textile printing (see Ogawa at Abstract, teaching an ink for textile printing) comprising:
• a pigment (see Example 8 of Ogawa in translated Table 1 document; Example 8 contains a self-dispersing black pigment (i.e., the “self-dispersing paint” in translated Table 1), which is taught by Ogawa on pg. 8, para. 13),
• a water-dispersible anionic polymeric resin (see Example 8 of Ogawa in translated Table 1 document, teaching an ink containing “water-dispersible resin (4)”; in translated Table 3 document, Ogawa teaches “water-dispersible resin (4)” as a Takelac WS-6021 resin, which is a water-dispersible anionic resin; also see Ogawa at pg. 3, para. 9 and 10, teaching Takelac WS-6021 as an anionic urethane resin),
• a water soluble zero volatile organic compound solvent with a boiling point of 250 °C or greater (see Example 8 of Ogawa in translated Table 1 document, teaching an ink containing glycerin as a solvent; glycerin is another name for glycerol, which is disclosed in para. 0044 of applicant’s specification as a water soluble zero volatile organic compound solvent with a boiling point of 250 °C or greater), and
• water (see Example 8 of Ogawa in translated Table 1 document, teaching an ink containing water), 
• said water dispersible anionic polymeric resin having particles with a median volume weighted size of less than 150 nm and a 95th percentile volume weighted size of less than 250 nm (the WS-6021 resin used in Example 8 of Ogawa has an average particle diameter (D50) of 19 nm and a 95th percentile volume weight size of 32 nm, as evidenced by Table 2 in para. 0120 of applicant’s specification),
• said water dispersible anionic polymeric resin having an acid number value of 5 to 40, a resin film elongation of 500 to 1200%, and a film tensile strength of 10 to 60 mPa (the WS-6021 resin used in Example 8 of Ogawa has an acid number of 10-15 mg KOH/g, a film elongation of 750%, and a tensile strength of 50 MPa, as evidenced by Table 2 in para. 0120 of applicant’s specification).
	While modified Example 8 of Ogawa teaches the ink outlined above, Ogawa fails to explicitly teach the exact viscosity of the ink of Example 8 at 25 °C. However, Ogawa does teach that the viscosity of the ink can be adjusted as appropriate, and that the viscosity preferably ranges from 1 to 30 mPa•s, or 1 to 30 centipoise, from the viewpoint of ejection properties (see Ogawa at pg. 7, para. 3). Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the invention to set the viscosity of the ink of Example 8 of Ogawa to range from 1 to 30 mPa•s to optimize the ink’s ejection properties. Furthermore, this range overlaps the claimed range, establishing a prima facie case of obviousness. See MPEP § 2144.05.	
Moreover, since Ogawa teaches that the viscosity of an ink can affect the resulting ejection properties of the ink (see Ogawa at pg. 7, para. 3), the precise viscosity of an ink would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed viscosity of the ink cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have adjusted, by routine experimentation, the viscosity of the ink of Example 8 of Ogawa to fall within the claimed range in order to optimize the ink’s ejection properties. See MPEP § 2144.05
It should be noted that the viscosity measurement is disclosed by Ogawa to occur at a temperature of 23 °C (see Ogawa at pg. 7, para. 3) rather than at 25 °C, as claimed. However, since these two temperatures are so close in value, the Examiner is treating these temperatures as effectively the same, such that the disclosed viscosity range of Ogawa would still overlap with the claimed viscosity range, maintaining a prima facie case of obviousness. See MPEP § 2144.05.
	Regarding claim 2, modified Ogawa teaches the ink claimed in claim 1, wherein:
	• parts by weight of the pigment is 1 to 20 parts of the ink (see Example 8 of Ogawa in translated Table 1 document; the “self-dispersing paint,” which corresponds to the pigment, is 4.5% by weight based on a total content of the ink, which is equivalent to 4.5 parts by weight of the ink, which falls within the claimed range),
 	• parts by weight of said water dispersible anionic polymeric resin is 3 to 25 parts of the ink (see Example 8 of Ogawa in translated Table 1 document; the “water dispersible resin (4)”, or Takelac WS-6021, is 6.75% by weight based on a total content of the ink, which is equivalent to 6.75 parts by weight of the ink, which falls within the claimed range).
	While modified Example 8 of Ogawa teaches 10 parts of glycerin, i.e. the water-soluble organic solvent, (see Example 8 of Ogawa in translated Table 1), Ogawa fails to teach the amount as ranging from 15-40 parts as claimed.  However, Ogawa does teach generally that the amount of the water-soluble organic solvent can range from 10 to 60% by weight in the ink (see Ogawa at pg. 6, para. 3), which is equivalent to 10 to 60 parts by mass of the ink. As such, one of ordinary skill in the art would have recognized that the amount of glycerin could be increased to values ranging from 10 up to 60 parts as taught by Ogawa. Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the invention to set the content of the zero volatile organic solvent (i.e., the glycerin solvent) in modified Example 8 of Ogawa to range from 10 to 60 parts by weight, as Ogawa discloses that the solvent can fall anywhere within this range. Furthermore, this range of 10 to 60 parts overlaps the claimed range, establishing a prima facie case of obviousness. See MPEP § 2144.05.
Regarding claim 3, modified Ogawa teaches the ink claimed in claim 1, including the presence of a crosslinking agent (see Example 8 of Ogawa in translated Table 1 document, teaching the presence of a “bridging agent” which corresponds to the claimed “crosslinking agent”; also see Ogawa at pg. 3, para. 2, teaching their ink as containing a crosslinking agent; note that two different machine translations were used for Table 1 of Ogawa and the disclosure of Ogawa, with the former translating the phrase to “bridging agent” and the latter translating the phrase to “crosslinking agent”; nevertheless, each refer to the same material).
Regarding claim 4, modified Ogawa teaches the ink claimed in claim 3, wherein parts by weight of the crosslinking agent is 1 to 5 parts of the ink (see Example 8 of Ogawa in translated Table 1 document; the “bridging agent”, or the crosslinking agent, is 2.25 wt% based on the total content of the ink, which is equivalent to 2.25 parts by weight, which falls within the claimed range).
With respect to the other range limitations of claim 4, the claimed ranges for the pigment, the water dispersible anionic polymeric resin, and the water soluble zero volatile organic compound solvent are identical to the ranges claimed in claim 2, the rejections of which are incorporated herein (see claim 2 analysis above).
Regarding claim 5, modified Ogawa teaches the ink claimed in claim 1, wherein the water dispersible anionic polymeric resin is a polyurethane resin (the Takelac WS-6021 resin used in Example 8 of Ogawa which is an anionic polyurethane resin, as disclosed by Ogawa at pg. 3, para. 10).
Regarding claim 6, modified Ogawa teaches the ink claimed in claim 1, wherein the water soluble zero volatile organic compound solvent is selected from glycerol, diglycerol, triethylene glycol, tetraethylene glycol, 1,6-hexanediol, tripropylene glycol, triethylene glycol monobutyl ether, and 1-(2-hydroxyethyl)-2-pyrrolidone (see modified Example 8 of Ogawa, which contains a glycerin solvent, which is another term for glycerol).
Regarding claim 7, modified Ogawa teaches the ink claimed in claim 5, wherein said water dispersible anionic polyurethane resin comprises polyether segments (the Takelac WS-6021 resin used in Example 8 of Ogawa is a polyether-based polyurethane resin, as evidenced by Litman et al. at col. 4, line 49).
Regarding claim 8, while modified Ogawa teaches the ink claimed in claim 3 including a crosslinking agent, Ogawa fails to explicitly teach the ink of Example 8 containing a crosslinking agent that is a carbodiimide and/or a polyoxazoline. However, Ogawa does teach that possible crosslinking agents include carbodiimide-type and oxazoline-type crosslinking agents (see Ogawa at pg. 4, para. 2). Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the invention to substitute the crosslinking agent (which is a blocked isocyanate-type compound, see pg. 8, para. 15 of Ogawa) used in Example 8 of Ogawa with a carbodiimide-type or oxazoline-type crosslinking agent, as Ogawa discloses all these compounds as possible crosslinking agents that can be utilized in their ink. The substitution of art-recognized equivalents is within the level of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP § 2143.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-8 of U.S. Application No. 16/951,197 (herein referred to as ‘197) in view of Ogawa et al. (JP2009215506A) with reference to the included machine translation (hereinafter referred to as “Ogawa”).
With regard to instant claim 1, while ‘197 claims a majority of the limitations claimed in instant claim 1, ‘197 fails to explicitly claim an ink having a viscosity of 2.5 to 15 centipoise at 25 °C. 
Ogawa teaches a similar ink comprising a pigment, a water-dispersible resin, a crosslinking agent, and water (see Ogawa at pg. 3, para. 2). Ogawa further teaches that the viscosity of their ink can be adjusted as appropriate, and that the viscosity preferably ranges from 1 to 30 mPa•s, or 1 to 30 centipoise, from the viewpoint of ejection properties (see Ogawa at pg. 7, para. 3). Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the invention to set the viscosity of the ink of ‘197 to range from 1 to 30 mPa•s as taught by Ogawa to optimize ejection properties. As such, although the claims at issue are not identical, they are not patentably distinct because this range overlaps the instantly claimed range, and overlapping ranges have been held to be a prima facie case of obviousness. See MPEP § 2144.05.
Moreover, since Ogawa teaches that the viscosity of an ink can affect the resulting ejection properties of the ink (see Ogawa at pg. 7, para. 3), the precise viscosity of an ink would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed viscosity of the ink cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have adjusted, by routine experimentation, the viscosity of the ink of ‘197 to fall within the claimed range in order to optimize the ink’s ejection properties. See MPEP § 2144.05
It should be noted that the viscosity measurement is disclosed by Ogawa to occur at a temperature of 23 °C (see Ogawa at pg. 7, para. 3) rather than at 25 °C, as claimed. However, since these two temperatures are so close in value, the Examiner is treating these temperatures as effectively the same, such that the disclosed viscosity range of Ogawa would still overlap with the claimed viscosity range, maintaining a prima facie case of obviousness. See MPEP § 2144.05.
	With regard to instant claims 2, 3, and 5-8, although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 2 is claimed by claim 4 of ‘197; instant claim 3 is claimed by claim 8 of ‘197; instant claim 5 is claimed by claim 5 of ‘197; instant claim 6 is claimed by claim 6 of ‘197; instant claim 7 is claimed by claim 7 of ‘197; and instant claim 8 is claimed by claim 8 of ‘197.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Application No. 16/951,197 (hereinafter referred to as ‘197) in view of Ogawa et al. (JP2009215506A) with reference to the included machine translation (hereinafter referred to as “Ogawa”), as applied to claim 1 above, and further in view of Kitagawa et al. (JP2012251062A), with reference to the included machine translation (hereinafter referred to as “Kitagawa”).
With regard to instant claim 4, while claim 4 of ‘197 meets most of the instantly claimed range limitations, ‘197 fails to explicitly claim an ink wherein parts by weight of the crosslinking agent is 1 to 5 parts of the ink. 
 Kitagawa teaches an ink for textile printing (see Kitagawa at pg. 1, para. 3, teaching an ink for inkjet textile printing) comprising a pigment, a solvent, a fixing agent (B), which can include a urethane resin, and a crosslinking agent (see Kitagawa at Abstract and pg. 6, para. 3). Kitagawa further teaches the crosslinking agent to be 5 parts or less in their ink to prevent the fiber texture from becoming too stiff and to improve fastness (see Kitagawa at pg. 14, para. 4). Therefore, although the claims at issue are not identical, they are not patentably distinct because it would have been obvious for someone of ordinary skill in the art before the effective filing date of the invention to set the crosslinking agent in the ink of ‘197 to be 5 parts by mass or less, in order to prevent the fiber texture from becoming too stiff and to improve fastness. Moreover, this range of 5 parts by mass or less overlaps the claimed range in instant claim 4, establishing a prima facie case of obviousness. See MPEP § 2144.05.
Furthermore, since Kitagawa teaches that the blending amount of the crosslinking agent in an ink impacts the stiffness of the fiber texture and the fastness (see Kitagawa at pg. 14, para. 4), the blending amount of the crosslinking agent would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed blending amount of the crosslinking agent cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have adjusted, by routine experimentation, the blending amount of the crosslinking agent of the ink of ‘197 of to fall within the claimed range in order to optimize the stiffness of the fiber texture and the fastness. See MPEP § 2144.05
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chung et al. (WO2020106111A1) teach an ink composition comprising a pigment, a binder resin, including Takelac WS-6021, an organic solvent, and a crosslinking agent (see Chung et al. at Abstract, teaching an ink composition comprising an encapsulated pigment, a binder resin, an organic solvent, and a method for preparing an ink composition, which includes adding a crosslinking agent to the pigment dispersion; also see Chung et al. at pg. 7, para. 10, teaching Takelac WS-6021 as a potential resin). Chung et al. further teach that the ink can include humectants such as triethylene glycol (see pg. 4, para. 3). It is noted that Chung et al. could render obvious at least claim 1 (see above citations), but because it's concurrent with the rejections set above, it is not set forth at this time. 
Hayashi et al. (US20200002561A1) teach an ink for inkjet textile printing that contains a pigment, a water-dispersible urethane resin having a film elongation of 600% to 2,000%, a water-soluble organic solvent, including triethylene glycol and/or tetraethylene glycol, and water (see Hayashi et al. at Abstract and para. 0045). Hayashi et al. further teach possible urethane resins include those from the SUPERFLEX or Impranil series (see Hayashi et al. at para. 0036). It is noted that Hayashi et al. could render obvious at least claim 1 (see above citations), but because it's concurrent with the rejections set above, it is not set forth at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E Barzach whose telephone number is (571)272-8735. The examiner can normally be reached Monday - Friday; 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on 571-270-5758. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY EUGENE BARZACH/Examiner, Art Unit 4172                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731